Citation Nr: 1216499	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-39 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  








INTRODUCTION

The Veteran had active service from May 1944 to May 1946.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.                 

The Board notes that the issue of entitlement to service connection for bilateral hearing loss was originally developed for appellate review; however, service connection for bilateral hearing loss was ultimately granted by the RO in a March 2011 rating action.  Therefore, this issue is no longer before the Board.  

The Veteran is currently in receipt of a total disability evaluation based on individual unemployability (TDIU).  That is, he has been found unemployable due to his service-connected posttraumatic stress disorder and is in receipt of a 100 percent disability evaluation.  See 38 C.F.R. §§ 3.340, 3.321, 4.16(a).    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The relevant competent evidence is in relative equipoise as to whether the Veteran's tinnitus was caused by his service-connected bilateral hearing loss.  








CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Board concludes that the Veteran's current tinnitus is secondary to the service-connected bilateral hearing loss.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for tinnitus, as secondary to service-connected bilateral hearing loss.  Therefore, no further development is needed with regard to the Veteran's appeal.  


II. Factual Background

Service records confirm that the Veteran was a part of the Navy Armed Guard and that he was exposed to combat during World War II.  

The Veteran's service treatment records are negative for any complaints or findings of tinnitus.  

In April 2009, the Veteran filed a claim of entitlement to service connection for tinnitus.  At that time, he noted that he had experienced tinnitus since 1945 to the present.  


In October 2009, the Veteran underwent a VA examination which was conducted by QTC Services.  At that time, he stated that he developed tinnitus while he was in the military and that he continued to experience it after his discharge.  The Veteran indicated that he was a gunner during service and was exposed to loud noises from the firing of weapons.  He noted that he did not use any hearing protection.  According to the Veteran, he was not exposed to any loud noises outside of the military.  Following the audiological evaluation, the Veteran was diagnosed with bilateral hearing loss and tinnitus.  The examiner opined that the etiology of the Veteran's tinnitus was at least as likely as not associated with hearing loss.      

In October 2010, the Veteran underwent a VA audiological evaluation.  At that time, the examiner stated that according to the Veteran, his tinnitus began 10 to 15 years ago.  The onset of the Veteran's tinnitus was not related to any specific event.  The examiner indicated that the Veteran's tinnitus was recurrent (intermittent).  In regard to the question of whether the Veteran's tinnitus was as likely as not a symptom associated with his bilateral hearing loss, the examiner reported that the etiology of the Veteran's tinnitus could not be determined without resorting to speculation.  The examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's tinnitus was caused by or was the result of in-service noise exposure.  The examiner stated that the Veteran's service treatment records were negative for any complaints or findings of tinnitus.  In addition, the Veteran indicated that the onset of his tinnitus was 10 to 15 years ago, which was many years following military service.  In regard to the Veteran's diagnosed bilateral hearing loss, the examiner linked such defective hearing to the Veteran's in-service noise exposure.  

In a March 2011 rating action, the RO granted service connection for bilateral hearing loss.  






III. Pertinent Laws and Regulations

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The Court of Appeals for Veterans' Claims (Court) has held that, when aggravation of a veteran's non-service-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected, at least to the extent of the aggravation.  Allen, 7 Vet. App. at 439.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen, supra, for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codified Allen and added language that requires that a baseline level of severity of the nonservice- connected disease or injury must be established by medical evidence created before the onset of aggravation.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


IV. Analysis

In regard to the question of whether the Veteran's tinnitus is attributable to his military service on a direct basis, the Board recognizes that in the October 2010 VA audiological report, the examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's tinnitus was caused by or was the result of in-service noise exposure.  This evidence opposes rather than supports the claim.  However, in regard to the question of secondary service connection, the Board determines that the evidence of record falls in approximate equipoise regarding whether the Veteran's tinnitus was caused by his service-connected bilateral hearing loss, in which case the Veteran receives the benefit of the doubt in his favor.  38 U.S.C.A. § 5107(b).     

In the October 2010 VA audiological evaluation report, in regard to the question of whether the Veteran's tinnitus was a symptom associated with his bilateral hearing loss, the examiner reported that the etiology of the Veteran's tinnitus could not be determined without resorting to speculation.  The Board notes that a finding of service connection may not be based on a resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).  However, in the October 2009 VA (QTC) examination report, the examiner opined that the etiology of the Veteran's tinnitus was at least as likely as not associated with his bilateral hearing loss.  Thus, this opinion supports the contention that the Veteran's tinnitus was caused by his service-connected bilateral hearing loss.  

In the instant case, the Board recognizes that the RO did not consider the question of service connection for tinnitus on a secondary basis.  Nevertheless, in consideration of the aforementioned evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus was caused by his service-connected bilateral hearing loss.  Accordingly, the doctrine of reasonable doubt is applicable.  Under these circumstances, secondary service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 3.310.


ORDER

Entitlement to service connection for tinnitus, as secondary to service-connected bilateral hearing loss, is granted.   




____________________________________________
V.L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


